Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment 



Applicants’ response to the last Office Action, filed on Dec. 8 2020,  has been entered  and made of record. 
In view of the Applicant amendments and Disclaimer, the objection to the specification, and the rejections Double Patenting and under 35 USC §112, §102, and §103 are expressly withdrawn. 
Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, and 7 are allowable over the prior art of record. Claims 2-6 and 8-12 depend from claim 1 respectively are, therefore, allowed.

	Independent claims recites the limitations of : obtain a gradual temporal layer access (GTLA) picture indicator from the bitstream, wherein the GTLA picture indicator is a Network Abstraction Laver (NAL) unit type associated with a GTLA picture;
obtain the GTLA picture from the bitstream; decode the GTLA picture; and store the decoded GTLA picture into a buffer as a reference for decoding a future picture.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JINGGE WU/Primary Examiner, Art Unit 2663